                    Case: 20-12777   Doc: 7   Filed: 08/21/20   Page: 1 of 3



Dated: August 21, 2020

The following is ORDERED:




                     IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF OKLAHOMA

In re:

FLUID END SALES, INC. d/b/a FIVE                      Case No. 20-12777-JDL
STAR RIG & SUPPLY CO., INC.,                          Chapter 11
                                                      Subchapter V
          Debtor.

           ORDER GRANTING DEBTOR’S APPLICATION FOR ENTRY OF
           ORDER (I) SHORTENING TIME FOR OBJECTION DEADLINE,
            (II) APPROVING NOTICE PROCEDURES, AND (III) SETTING
                  EXPEDITED HEARING OF FIRST DAY MOTIONS

          This matter comes on for consideration based on the Debtor’s Application for

Entry of Order (I) Shortening Time for Objection Deadline, (II) Approving Notice

Procedures, and (III) Setting Expedited Hearing of First Day Motions (the “Application”)

filed by Debtor Fluid End Sales, Inc., d/b/a Five Star Rig & Supply Co., Inc. (the




1527543
                Case: 20-12777      Doc: 7    Filed: 08/21/20   Page: 2 of 3




“Debtor”).1 The Court has jurisdiction to consider the Application and for cause shown

finds that the Application should be granted.

IT IS HEREBY ORDERED THAT:

       1.       The Application is GRANTED to the extent set forth herein.

       2.       The following First Day Motions filed by the Debtor are set for hearing on

Wednesday, August 26, 2020, at 10:00 a.m., before the Honorable Janice D. Loyd, at

215 Dean A. McGee Ave., 2nd Floor Courtroom, Oklahoma City, Oklahoma 73102:

            i. Emergency Motion for Interim and Final Orders Authorizing Use of Cash
                Collateral, Granting Adequate Protection, and Scheduling a Final Hearing;

            ii. Debtor’s Emergency Motion for Interim and Final Orders Granting the
                Authorization to Pay Prepetition Claims of Critical Vendors;

            iii. Debtor’s Emergency Motion for Interim and Final Orders Authorizing
                Debtor to Honor Prepetition Obligations to Employees and Continue
                Employee Benefits Programs;

            iv. Debtor’s Emergency Motion for Interim and Final Authorization to
                Maintain Existing Bank Accounts; and

            v. Debtor’s Emergency Motion for Interim and Final Orders Granting
                Authorization to Pay Certain Prepetition Taxes and Fees.

       3.       The notice procedures for the First Day Motions outlined in the Application

are approved.

       4.       Responses and objections to the interim relief sought in the First Day

Motions shall be filed no later than Tuesday, August 25, 2020, at 4:00 p.m.




       1
        Capitalized terms not otherwise defined herein shall have the meanings given to
them in the Application.
                                            2
                Case: 20-12777      Doc: 7    Filed: 08/21/20    Page: 3 of 3




         5.    The final hearing on any interim orders entered regarding the First Day

Motions is set for September 24, 2020, at 1:30 p.m., before the Honorable Janice D.

Loyd, at 215 Dean A. McGee Ave., 2nd Floor Courtroom, Oklahoma City, Oklahoma

73102.

         6.    If no response or objection is timely filed to the First Day Motions, the

Court may grant the requested relief without a hearing or further notice.

         7.    This Court shall retain jurisdiction over all matters arising from or related

to the interpretation and implementation of this Order.

         Findings of fact are based upon representation of counsel.

         IT IS SO ORDERED.

                                          #   #   #

APPROVED:

/s/Clayton D. Ketter
Robert N. Sheets, OBA No. 8152
Clayton D. Ketter, OBA No. 30611
Martin J. Lopez III, OBA No. 33555
PHILLIPS MURRAH P.C.
Corporate Tower, 13th Floor
101 North Robinson Avenue
Oklahoma City, OK 73102
(405) 235-4100 - telephone
(405) 235-4133 - facsimile
rnsheets@phillipsmurrah.com
cdketter@phillipsmurrah.com
mjlopez@phillipsmurrah.com
Proposed Attorneys for Debtor




                                              3
